United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 333-175692 Innovate Building Systems, Inc. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 20-8926549 (I.R.S. Employer Identification No.) 7830 Inishmore Dr. Indianapolis, IN 46214 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (317) 652-3077 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso Nox. The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of August 14, 2014 was 78,545,000. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets for the periods ending June 30, 2014 (unaudited) and December 31, 2013 (audited). 3 Condensed Statements of Operations for the three and six months ended June 30, 2014 and June 30, 2013 (unaudited). 4 Condensed Statements of Cash Flows for the six ended June 30, 2014 and June 30, 2013 (unaudited). 5 Notes to Condensed Financial Statements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risks 16 Item 4. Controls and Procedures. 16 Part II. Other Information Item 1. Legal Proceedings. 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosure. 17 Item 5. Other Information. 17 Item 6. Exhibits. 18 Signatures 20 2 Part I. Financial Information Item 1. Financial Statements. Innovate Building Systems, Inc. f/k/a New Found Shrimp, Inc. Condensed Balance Sheets June 30, December 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $
